DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the handle" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the handle” refers to the entire handlebar assembly, the 
In claim 10, use of the word “type” renders the claim indefinite. It is unclear what specific structural elements are required by the limitation “pull-type telescopic joint”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brady et al. (US 8,473,130).
	Brady et al. disclose a folding vehicle comprising a main body of the frame, wherein the main body of the frame comprises a crossing member (210/311) passing through front and rear ends of the vehicle, and the crossing member is provided with a folding mechanism (400) which reduces the front and rear dimensions of the folding vehicle. 
As for claim 2, Brady et al. further disclose a front portion (200) and a rear segment (300) hinged by a hinge shaft that is perpendicular to the ground to form the folding mechanism.
As for claim 3, Brady et al. further disclose a front upper mounting arm extending forwardly from a front end of the crossing member (note at least front casing 214 extends forwardly from a front end of the crossing member), and a front lower mounting arm (front wheel fork) extending forward and downward (Fig. 2); and a rear lower mounting arm (312) extends rearward and downward from a rear end of the crossing member; wherein a front fork is rotatably disposed on the front lower mounting arm, and a front wheel (250) is disposed on the front fork; and a handlebar assembly (220) passes 
As for claim 4, Brady et al. further disclose the handlebar assembly including a handlebar riser (220) coupled to the front fork, and a grip (230) disposed at a top end of the handlebar riser, and wherein the riser is a telescopic tube with a locking device (226).
As for claim 5, Brady et al. further disclose an outer end of the grip bent towards an inner side of the folding vehicle (Figs. 7 and 8), and after folding, the grip may be grasped by the user to lift the handle of the folding vehicle.
As for claim 6, Brady et al. further disclose a front wheel foldably disposed on the front fork (Fig. 5).
As for claim 7, Brady et al. further disclose a rear upper mounting arm (550), and the rear upper mounting arm is further provided with a seat (551).
	As for claim 8, Brady et al. further disclose the front portion of the crossing member and the front upper mounting arm (at least portion 223) and the front lower mounting arm forming a Y-shaped member, and the rear segment of the crossing member and the rear upper mounting arm and the rear lower mounting arm also form a Y-shaped member (Fig. 3).
As for claim 9, Brady et al. further disclose a midpoint of the crossing member, and after folding, the front upper mounting arm and the rear upper mounting arm, and the front lower mounting arm and the rear lower mounting arm, are respectively attached to each other (effectively, via lock 455).
	As for claim 10, Brady et al. further disclose a folding mechanism (400) with telescopic components and a locking device (455).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US 8,473,130) alone.
	Regarding claim 6, Official notice is taken that it is known in the art to make both front and rear wheels removable or further foldable in order to reduce the folded size of the vehicle.
	Regarding claim 9, it would have been obvious to provide additional means of attachment directly between respective upper mounting arms and lower mounting arms in order to provide further security in the folded configuration.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katy M Ebner whose telephone number is (571)272-5830. The examiner can normally be reached Monday - Thursday, 10 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/Katy M Ebner/Primary Examiner, Art Unit 3618